Citation Nr: 0003996	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	William J. La Croix, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served on active duty from December 1948 to 
December 1951.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the Salt 
Lake, City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim of 
entitlement to a disability evaluation in excess of 10 
percent for post-traumatic stress disorder.  The Board upheld 
the RO's decision in November 1997.  Thereafter, a timely 
appeal of that Board decision was filed with the United 
States Court of Appeals for Veterans Claims (the Court).

The Board notes in August 1998, while the veteran's appeal 
was being considered by the Court, he filed a VA Direct 
Deposit Sign-up Form indicating that his address was in Yuma, 
Arizona.  

In June 1999, the appellant and the appellee, the Secretary 
of Veterans Affairs, filed with the Court a "Joint Motion 
for Remand and to Stay Further Proceedings."  In that 
motion, the parties asked that the decision of the Board be 
vacated, and that the matter be remanded to the Board for 
additional development and readjudication.  

By Order issued in the appellant's case before the Court in 
June 1999, under the authority of 38 U.S.C.A. § 7252(a) (West 
1991), the Court granted the Joint Motion and vacated and 
remanded the Board's decision.  A copy of the Joint Motion 
and the Court's Order granting that motion is included in the 
claims folder.

The Board notes that in his case before the Board, the 
appellant was not represented, but that he was subsequently 
represented before the Court by Counsel.  Representation 
before the Court and the VA is governed by different statutes 
and regulations.  By Attorney Fee Agreement dated January 6, 
2000, the appellant's Counsel before the Court was given 
authorization to represent the appellant before VA.  
Following the return of the appeal to the Board, the 
appellant's attorney submitted additional argument in January 
2000.




REMAND

In the above referenced statement submitted to the Board in 
January 2000, the appellant's attorney requested "a personal 
hearing before the Board at a location reasonably proximate 
to the veteran's residence in Yuma, Arizona, but in any 
event, no further from that residence than Phoenix Arizona."  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the Phoenix, 
Arizona, Regional Office as soon as it 
may be feasible.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




